Opinion issued September 17, 2015.




                                     In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00159-CV
                         ———————————
              BARRY CHRISTOPHER CONNOR, Appellant
                                      V.
                  LYNETTE MARIE CONNOR, Appellee


                  On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-68896


                        MEMORANDUM OPINION

     Appellant, Barry Christopher Connor, has filed a notice of nonsuit, which

we construe to be a motion to dismiss, stating appellant no longer desires to

prosecute this appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued.
More than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.1(b), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.



                                      PER CURIAM



Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2